     Case 1:17-cv-03258 Document 8 Filed 08/18/20 Page 1 of 3 PageID #: 39



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

WILLIAM COREY JAMISON,

      Petitioner,

v.                                          CIVIL ACTION NO. 1:17-03258

BARBARA RICKARD, Warden,

      Respondent.


                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation on May 13, 2020, in

which he recommended that the court dismiss petitioner’s

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241,

(ECF Nos. 1 and 2), and remove this matter from the court’s

docket.    (ECF No. 7.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.        The failure of any party to file

such objections within the time allowed constitutes a waiver of
   Case 1:17-cv-03258 Document 8 Filed 08/18/20 Page 2 of 3 PageID #: 40



such party’s right to a de novo review by this court.           Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by May 30, 2020.    Neither party filed any objections to the

Magistrate Judge’s Findings and Recommendation.          Accordingly,

the court also adopts the Finding and Recommendation of

Magistrate Judge Tinsley as follows:

     1.   Petitioner’s Petition for a Writ of Habeas Corpus

          under 28 U.S.C. § 2241, (ECF Nos. 1 and 2), is

          DISMISSED; and

     2.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing


                                    2
   Case 1:17-cv-03258 Document 8 Filed 08/18/20 Page 3 of 3 PageID #: 41



standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 18th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
